Exhibit 31.1 CERTIFICATIONS I, Randolph Gress, certify that: 1. I have reviewed this Annual Report on Form 10-K/A of Innophos, Inc. (the registrant); and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Dated: May 8, 2009 By: /s/ R ANDOLPH G RESS Randolph Gress Chief Executive Officer and President (Principal Executive Officer)
